Citation Nr: 0205018	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for spinal cord injury with 
neuropathy of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from January 1951 to 
September 1952.  The record discloses that the appellant had 
additional periods of service as a reservist in the National 
Guard of Alabama.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The evidence establishes that the appellant's spinal cord 
injury with neuropathy of both legs had its onset during the 
appellant's period of service. 


CONCLUSION OF LAW

A spinal cord injury with neuropathy of both legs was 
incurred during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he sustained injury to the spinal 
cord in conjunction with an automobile accident during 
service.  He acknowledges that while there is no associative 
police report or medical records directly related to this 
incident, his current disability of the lumbar spine and 
lower extremities represents residual impairment resulting 
from the inservice injury. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331- 
32 (Fed.Cir. 1997).  Service connection may also be granted 
for any disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease, was incurred in service.  38 C.F.R. § 
3.303(d).  If arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition. 

In this matter, the appellant contends that he sustained 
injuries in conjunction with a motor vehicle accident during 
service.  Specifically, he maintains that he incurred an 
injury to his spinal cord and, as a result, he developed 
residual impairment due to that injury.  The Board notes that 
the appellant's service medical records do not reflect that 
the appellant incurred an injury to his spinal cord during 
service.  There is no record of treatment during service for 
complaints of injury to the back or symptoms involving the 
lower extremities during service.  Further, separation 
examination, in September 1952, was negative for any 
complaints, diagnosis, or reported history of injury.  
However, credible lay evidence has been presented which 
demonstrates that the appellant was involved in an automobile 
accident in 1951.  In this regard, statements have been 
received from acquaintances of the appellant.  These 
statements generally recount that the appellant complained of 
back problems which he related to an accident that occurred 
during service.  Notably, included among these statements is 
a statement from a service member, who was an occupant of the 
vehicle involved in the reported automobile accident.  In his 
statement, he reported he occupied the rear seat of the 
vehicle along with the appellant, and noted that the vehicle 
overturned and slid down an embankment.  Another statement 
was received from a service member, who reportedly witnessed 
the accident scene and identified the appellant as one of the 
occupants of the overturned vehicle.  The Board notes that 
extensive efforts by the RO to obtain reports related to the 
subject accident were unsuccessful.  Nevertheless, lay 
statements from the appellant and his acquaintances are 
considered to be competent evidence when describing an event 
or features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Thus, credible testimonial 
evidence has been presented that the appellant was involved 
in an automobile accident during his period of active duty.

However, where the determinative issue involves medical 
causation or medical diagnoses, as here, competent medical 
evidence is required.  Brewer v. West, 11 Vet. App. 228 
(1998); King v. Brown, 5 Vet. App. 19, 21 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

VA and private medical evidence document treatment for 
complaints of chronic low back pain with radiculopathy and 
neurological involvement.  On the question of the etiology of 
the appellant's current pathology of the spine and impairment 
of the lower extremities, the evidence includes private 
medical statements from the appellant's treating physician 
dated in November and December 1998, in which he notes that 
during the 12 years he treated the appellant, the appellant 
consistently attributed his back symptoms to an automobile 
accident during service.  The physician opined that the 
appellant's current disorder of the lumbar spine and lower 
extremities was at least as likely as not the result of the 
1951 accident.  

A December 2000 VA medical examination report reflects a 
diagnostic impression of degenerative joint disease of the 
lumbosacral spine with loss of function due to pain.  In his 
assessment, the VA examiner opined that it was at least as 
likely as not that the appellant's current disorder is due to 
the reported automobile accident in service. 


Following a careful review of the assembled evidence, the 
Board finds that the appellant has presented satisfactory, 
credible lay evidence that supports a finding that he 
sustained an injury in conjunction with an automobile 
accident during active duty.  Moreover, the medical evidence 
establishes that the appellant's injury in service is related 
to his current disability.  Cf. Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  In this context, private and VA 
physicians have opined that it was at least as likely as not 
that the appellant's current disorder of the spine and lower 
extremities is due to the reported automobile accident in 
service.  The only other medical opinion of record indicates 
that the physician was unable to determine the etiology of 
the appellant's back disorder.  Thus, resolving all 
reasonable doubt in favor of the appellant, the Board 
concludes that the evidence of record supports a finding that 
the appellant sustained an injury in conjunction with an 
automobile accident during service, and that he now has a 
residual disability of the spine and lower extremities as a 
result of the inservice automobile accident.  Accordingly, 
service connection for spinal cord injury with neuropathy of 
both legs is established.  

With regard to the requirements of the Veterans Claims 
Assistance Act of 2000  (VCAA), by virtue of the rating 
decision, Statement of the Case, and Supplemental Statements 
of the Case, the appellant and his representative were given 
notice of the information and medical evidence necessary to 
substantiate his claim.  The record reflects that the RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant in support of his claim.  Indeed, 
it appears that all evidence identified by the appellant that 
has been obtained is associated with the claims file.  
Specifically, the RO has obtained VA and private treatment 
records, and the appellant has submitted private medical 
statements, additional treatment reports, and lay statements 
for consideration in this matter.  Moreover, the Board notes 
the RO has made reasonable efforts to obtain records related 
to the accident.  Additionally, the RO provided the appellant 
with VA medical examination in December 2000.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the appellant in this case.  Therefore, 
further development is not warranted. Accordingly, the Board 
finds that all relevant facts have been properly developed 
and no further assistance to the appellant is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103A, 5107 
(West 1991 & Supp. 2001).


ORDER

Service connection for a spinal cord injury with neuropathy 
of both legs is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

